Citation Nr: 0912514	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-13 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for residuals of jungle rot of the hands.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for cold weather injuries of the ears, hands and feet.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for Raynaud's syndrome.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The Veteran had active service from October 1950 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims of whether new and material evidence has been 
submitted to reopen previously denied claims seeking service 
connection for cold weather injuries of the ears, hands and 
feet; Raynaud's syndrome and traumatic arthritis of the right 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal of the claim 
pertaining to whether new and material evidence has been 
submitted to reopen a previously denied claim seeking service 
connection for residuals of jungle rot of the hands.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the claim of whether new and material evidence has been 
submitted to reopen a previously denied claim seeking service 
connection for residuals of jungle rot of the hands have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In hearing testimony presented in May 2008, the Veteran 
indicated his desire to withdraw the appeal concerning the 
claim of whether new and material evidence has been submitted 
to reopen a previously denied claim seeking service 
connection for residuals of jungle rot of the hands.  
Inasmuch as the Veteran's withdrawal was made on the record 
at that hearing and is reduced to writing as documented in 
the hearing transcript, it represents a valid withdrawal 
under 38 C.F.R. § 20.204(b)(1).  No allegations of errors of 
fact or law, therefore, remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal, and it is dismissed.

ORDER

The appeal concerning the claim of whether new and material 
evidence has been submitted to reopen a previously denied 
claim seeking service connection for residuals of jungle rot 
of the hands is dismissed.

REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process. 

On the substantive appeal form received by VA in May 2007, 
the Veteran indicated that he wanted to be scheduled for a 
Board hearing to be held at a local VA office/RO.  In 
conjunction with that request, the Veteran completed a form 
choosing among the hearing options, at which time he 
requested a local Decision Review Officer hearing to be held 
at the local RO.  That requested hearing was held in May 
2008.  

A review of the informal hearing presentation (IHP) offered 
by the Veteran's representative in March 2009 includes a 
reference to the Veteran's original request for a travel 
Board hearing, and clarifies that the Veteran still wishes to 
appear and be scheduled for a travel Board hearing.  The IHP 
requests that the case be remanded for that purpose.  
Accordingly, in accordance with the Veteran's request, a 
travel Board hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should contact the Veteran and 
schedule him for the hearing.  A copy of 
the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


